Citation Nr: 1826379	
Decision Date: 05/04/18    Archive Date: 05/14/18

DOCKET NO.  12-24 373A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Whether new and material evidence has been presented to reopen the claim of entitlement to service connection for high cholesterol.  

2.  Entitlement to service connection for a right knee disability secondary to a service-connected left knee disability.  

3.  Entitlement to an initial rating in excess of 10 percent for left knee instability.  

4.  Entitlement to an initial compensable rating for a residual scar of the left knee.  

5.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right upper extremity.

6.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left upper extremity.  

7.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.  

8.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.  

9.  Entitlement to a rating in excess of 20 percent for status post left anterior cruciate ligament (ACL) repair.  

10.  Entitlement to a rating in excess of 20 percent for type II diabetes mellitus with erectile dysfunction and retinopathy of the left eye.  

11.  Entitlement to an effective date, earlier than July 15, 2010, for the grant of an initial compensable rating for peripheral neuropathy of the right upper extremity.  

12.  Entitlement to an effective date, earlier than July 15, 2010, for the grant of an initial compensable rating for peripheral neuropathy of the left upper extremity.  

13.  Entitlement to an effective date, earlier than July 15, 2010, for the grant of an initial compensable rating for peripheral neuropathy of the right lower extremity.  

14.  Entitlement to an effective date, earlier than July 15, 2010, for the grant of an initial compensable rating for peripheral neuropathy of the left lower extremity.  

15.  Entitlement to a temporary total rating for a left knee disability based on convalescence due to surgery in December 2015.  

16.  Entitlement to an effective date for the award of a total disability evaluation based upon individual unemployability (TDIU), prior to July 15, 2010.  


REPRESENTATION

Veteran represented by:	Christopher Loiacono, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from March 1993 to June 1997.  

This matter comes before the Board of Veterans' Appeals (Board) from November 2009, June 2011, July 2012, and July 2014 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO).  

In the June 2011 rating decision, the rating for status post left ACL repair with a residual scar was increased to 10 percent.  In the July 2012 rating decision, a separate noncompensable rating was assigned for a residual left knee scar associated with the service-connected status post left ACL repair, along with a separate 10 percent rating for associated left knee instability.  In addition, a temporary total rating was assigned for status post left ACL repair from March 21, 2012 to June 30, 2012, based on convalescence, and a 10 percent rating was assigned thereafter.  Thus, the issues are reflected as such on the title page.  

In a July 2014 rating decision, the RO granted a TDIU, from July 15, 2010, based upon service-connected disabilities.  As entitlement to a TDIU is part and parcel of the higher rating claims, the issue of entitlement to a TDIU, prior to July 15, 2010, remains on appeal.  

The July 2014 rating decision further reflects that service connection was granted for depression and bilateral diabetic cataracts.  This represents a full grant of the benefits sought with respect to those service connection issues.  

In April 2017, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  At the hearing, the Veteran clarified that he is seeking an effective date for the initial compensable ratings assigned for peripheral neuropathy of the right and left upper and lower extremities, and that the increased rating claim for status post ACL repair, includes entitlement to a temporary total rating for convalescence due to left knee surgery in December 2015.  Thus, the issues are reflected as such on the title page.  

After the Board hearing, the Veteran perfected an appeal as to the two issues of whether there was an overpayment of compensation benefits and entitlement to waiver of recovery of overpayment of compensation benefits.  He requested a Board video hearing for these two issues.  The hearing will be scheduled in the future and the issues will be the subject of a separate Board decision, if in order.

The issues with respect to high cholesterol and the earlier effective date for the grant of initial compensable ratings for peripheral neuropathy of the right and left upper and lower extremities are addressed in the decision below.  The remaining issues on appeal are addressed in the remand section following the decision.  


FINDINGS OF FACT

1.  Prior to promulgation of a decision by the Board, on the record at the Board hearing in April 2017, the Veteran withdrew his pending appeal with respect to entitlement to service connection for high cholesterol.  

2.  Peripheral neuropathy of the right upper extremity, left upper extremity, right lower extremity, and left lower extremity had its onset no earlier than January 1, 2010.  

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal with respect to whether new and material evidence was presented to open the issue of entitlement to service connection for high cholesterol have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  The criteria for an effective date of January 1, 2010, but no earlier, for the grant of an initial 10 percent rating for peripheral neuropathy of the right upper extremity have been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).  

3.  The criteria for an effective date of January 1, 2010, but no earlier, for the grant of an initial 10 percent rating for peripheral neuropathy of the left upper extremity have been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).  

4.  The criteria for an effective date of January 1, 2010, but no earlier, for the grant of an initial 10 percent rating for peripheral neuropathy of the right lower extremity have been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).  

5.  The criteria for an effective date of January 1, 2010, but no earlier, for the grant of an initial 10 percent rating for peripheral neuropathy of the left lower extremity have been met.  38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (2017).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has limited the discussion below to the relevant evidence required to support its finding of fact and conclusion of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008).


I.  Dismissal-High Cholesterol

Under 38 U.S.C. § 7105, the Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  An appeal may be withdrawn at any time before the Board promulgates a decision.  Except for appeals withdrawn on the record at a hearing, appeal withdrawals must be in writing.  38 C.F.R. § 20.204(b).  Withdrawal may be made by the Veteran or his authorized representative.  38 C.F.R. § 20.204(a).  

On the record at the Board hearing in April 2017, the Veteran stated that he was withdrawing his claim with respect to whether new and material evidence had been presented to reopen this issue of entitlement to service connection for high cholesterol.  There consequently remain no allegations of errors of fact or law for appellate consideration with respect to that issue.  Accordingly, the Board does not have jurisdiction to review the pending appeal as to whether new and material has been presented to reopen a claim of service connection for high cholesterol, and it is dismissed.  38 U.S.C. § 7105(b)(2), (d)(5).  

II.  Effective Date-Peripheral Neuropathy Ratings

A.  Laws and Regulations

The effective date for a grant of service connection is the day after separation from service or day entitlement arose, if a claim is received within one year of separation from service; otherwise, the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C. § 5110(b)(1); 38 C.F.R. § 3.400(b)(2)(i).  A medical diagnosis attesting to the existence of a disability may be necessary to establish the effective date for an award of service connection for that disability.  See Young v. McDonald, 766 F.3d 1348, 1352-53 (Fed. Cir. 2014).  It cannot be said that entitlement arises prior to such a diagnosis.  See id.  However, lay evidence may be competent and sufficient to establish the existence of a service-connected medical condition if (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing the symptoms at the time supports a later diagnosis by a medical professional.  Id. at 1353 (citing Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007)).

B.  Analysis 

The Veteran seeks entitlement to an effective date prior to July 15, 2010, for the award of service connection for diabetic peripheral neuropathy of the bilateral upper and lower extremities.  He maintains that the effective date assigned for the initial ratings should correspond with the date he filed his increased rating claim for diabetes, which was received on July 5, 2009.  

In a July 2012 rating decision, service connection was granted for diabetic peripheral neuropathy of the upper and lower extremities, effective July 15, 2010, based on the Veteran's July 2010 submission noting peripheral neuropathy together with the diagnosis in the February 2012 VA examination report.  

Although the peripheral neuropathy was noted in the July 2010 submission, the claim for increase for diabetes had been pending since July 5, 2009.  Because compensable complications of diabetes are to be evaluated separately, the effective date for the four peripheral neuropathy ratings could be set as of July 5, 2009, but only if entitlement had arose at that time.  See 38 C.F.R. § 4.119, Diagnostic Code (DC) 7913, Note 1.

First, the Board finds that an effective date for the four peripheral neuropathy ratings is not warranted earlier to July 5, 2009.  Although the Veteran's increased rating claim for diabetes was pending, an October 2009 VA examination report specifically notes no peripheral neuropathy.  The Veteran did report symptoms of tingling and numbness during the examination and he recalled at the Board hearing that he has had similar symptoms since July 2009.  Nevertheless, the examiner noted those symptoms, conducted a physical examination that included a neurologic portion, and determined that there was no abnormal neurologic function affecting the four extremities.  The Board finds this determination to be persuasive as to the existence of diabetic peripheral neuropathy at that time.  The October 2009 expert physician's opinion outweighs the Veteran's opinion as to whether peripheral neuropathy existed at that time.  The Veteran has some medical expertise as he was a field medic in the Navy.  Here, the Board finds that the physician has greater expertise and conducted neurologic testing on the matter making the reasoning behind the finding more persuasive.  Because entitlement had not arose, an effective date back to July 5, 2009 is not warranted

Next, the Board does find that an effective date earlier than July 15, 2010, is indeed warranted as entitlement arose by January 1, 2010.  The initial diagnosis of peripheral neuropathy of the extremities is on January 13, 2010, noted to likely be diabetic peripheral neuropathy in August 2010, as reflected in July 2012 VA treatment records.  The Board notes that the finding in this regard is consistent with the Veteran's self-report on VA examination in February 2012 of tinging and numbness in his feet and occasionally in the hands having its onset in 2010, at which time peripheral neuropathy was diagnosed and Gabapentin was prescribed.  

Accordingly, and resolving any reasonable doubt in the Veteran's favor, the Board finds that the earliest date upon which entitlement arose for service connection for peripheral neuropathy of the upper and lower extremities is January 1, 2010.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  This is the later of the date of receipt of the claim or the date entitlement arose.  See 38 C.F.R. § 3.400(b).

In sum, an effective date of January 1, 2010, for the grant of service connection for peripheral neuropathy of the right and left upper extremity, and right and left lower extremity, at a 10 percent rating is warranted.  However, the preponderance of the evidence is against an effective date earlier than January 1, 2010; and there is no further doubt to be resolved.  38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Although the Board is remanding the remaining issues for further development, remand is not necessary for these four issues as there is no reasonable possibility that further assistance would further substantiate these claims. See 38 C.F.R. § 3.159(d).



ORDER

The appeal with respect to whether new and material evidence has been presented to reopen a claim of entitlement to service connection for high cholesterol is dismissed.  

An effective date of January 1, 2010, for the award of an initial 10 percent rating for peripheral neuropathy of the right upper extremity is granted, subject to the law and regulations governing the payment of monetary benefits.  

An effective date of January 1, 2010, for the award of an initial 10 percent rating for peripheral neuropathy of the left upper extremity is granted, subject to the law and regulations governing the payment of monetary benefits.  

An effective date of January 1, 2010, for the award of an initial 10 percent rating for peripheral neuropathy of the right lower extremity is granted, subject to the law and regulations governing the payment of monetary benefits.  

An effective date of January 1, 2010, for the award of an initial 10 percent rating for peripheral neuropathy of the left lower extremity is granted, subject to the law and regulations governing the payment of monetary benefits.  


REMAND

The Veteran seeks a rating in excess of 20 percent for diabetes mellitus with erectile dysfunction and retinopathy of the left eye, and initial ratings in excess of 10 percent each for peripheral neuropathy for each upper extremity and each lower extremity.  At the Board hearing in April 2017, he stated that the disabilities have worsened since the February 2012 VA examination, noting that his doctor advised him to restrict activities due to diabetes and that he has symptoms to include pain, numbness, and tingling in his upper and lower extremities.  Coupled with evidence, to include the July 2012 VA treatment records reflecting use of an insulin pump and the July 2014 VA examination report stating that diabetic retinopathy diagnosed in 2012 was a progression of the diabetic process, and noting a new diagnosis of diabetic cataract, VA examination is warranted with respect to the nature and severity of diabetes mellitus.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181-83 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

In addition, the Veteran seeks a rating in excess of 20 percent for a service-connected left ACL repair with limitation of motion, an initial rating in excess of 10 percent for associated left knee instability, and an initial compensable rating for an associated left knee scar, as well as service connection for a right knee disability secondary to the left knee disability.  At the April 2017 Board hearing, the Veteran stated that he had left knee surgery in December 2015 that required convalescence.  The Board notes that the records associated with the left knee surgery in December 2015 do not appear to be associated with the claims file.  As such, this issue must be remanded to obtain the surgery records.  

Further, the Veteran stated that since the October 2010 VA examination, he has had increased left knee symptoms, to include painful flexion, locking, and swelling, and that his left knee gives way four to five times per week, especially with activity.  He added that the left knee scar is painful when touched or rubbed, and at times, is numb.  Further, and although a November 2010 VA opinion notes that it was less than likely that a right knee disability is related to the service-connected left knee disability, the Veteran stated that the condition of his right knee has worsened and that a doctor in Texas opined that his right knee disability is related to his service-connected left knee disabilities.  In view of the evidence, to include the Veteran's assertions, the Board finds that a remand for a VA examination is warranted with respect to the current nature and severity of the Veteran's left knee disabilities, including instability and a left knee scar, as well as well as for an etiological opinion with respect to service connection for a right knee disability.  See Palczewski, 21 Vet. App. at 181-83; Snuffer, 10 Vet. App. at 403.  

With respect to an effective date for the grant of a TDIU, prior to July 15, 2010, in addition to the grant of an effective date of January 1, 2010 for the award of initial 10 percent ratings for the upper and lower extremities, and although the July 2014 VA mental examination report notes lack of motivation due to service-connected depression and that he avoided leaving the house due to fear of an accident related to his service-connected irritable bowel syndrome, the February 2012 VA examiner concluded that the Veteran was capable of sedentary work, noting that his diabetic peripheral neuropathy was well controlled.  The issue of entitlement to a TDIU, prior to July 15, 2010, is inextricably intertwined with the increased rating claims, and will also be remanded.

Prior to the examinations, any outstanding records of pertinent medical treatment, to include records associated with left knee surgery in December 2015, must be obtained and added to the record. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records since September 2012, to include records associated with left knee surgery in December 2015, as well as any private records the Veteran identifies.  

If such records are unavailable, the Veteran's file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).  

2.  Thereafter, schedule the Veteran for a VA examination to assess the severity of the service-connected diabetes mellitus, diabetic peripheral neuropathy of the bilateral upper and lower extremities, and any other ascertainable complications.  

3.  Also, schedule the Veteran for a VA examination to assess the severity of the service-connected left knee disability, to include limitation of motion, instability, scarring, and any convalescence required from surgery.

Specifically, the Veteran's left knee should be tested for pain in both weight-bearing and nonweight-bearing positions, and on both active and passive motion.  If this cannot be performed, the examiner should explain why. 

If there are flare-ups and the examination is not conducted during one, the examiner should also estimate the functional loss that would occur during flares.  If this cannot be done, the examiner should explain why.  

4.  Finally, readjudicate the issues remaining on appeal.  If any of the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.  




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


